--------------------------------------------------------------------------------

Exhibit 10.11.2
 
INCORPORATED TERMS
 
DATED AS OF ___________________
 
TO


KEY EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT


The following are the “Incorporated Terms” referred to in the instrument
entitled “Key Executive Employment and Severance Agreement” which refers to
these Incorporated Terms and which has been signed by the Company and the
Employee (the “Base Instrument”).  The Incorporated Terms and the Base
Instrument constitute a single agreement and that agreement consists of the Base
Instrument and the Incorporated Terms.  The Incorporated Terms dovetail with the
Base Instrument; because the last section of the Base Instrument is Section 1,
the Incorporated Terms begin with Section 2.


2.                    Definitions.
 
(a)            409A Affiliate.  Each entity that is required to be included in
the Company’s controlled group of corporations within the meaning of Section
414(b) of the Code, or that is under common control with the Company within the
meaning of Section 414(c) of the Code; provided, however, that the phrase “at
least 50%” shall be used in place of the phrase “at least 80%” each place it
appears therein or in the regulations thereunder.
 
(b)            Act.  The Securities Exchange Act of 1934, as amended.
 
(c)            Affiliate and Associate.  The terms “Affiliate” and “Associate”
shall have the respective meanings ascribed to such terms in Rule l2b-2 of the
General Rules and Regulations under the Act.
 
(d)            Beneficial Owner.  A Person shall be deemed to be the “Beneficial
Owner” of any securities:
 
(i)            which such Person or any of such Person’s Affiliates or
Associates has the right to acquire (whether such right is exercisable
immediately or only after the passage of time) pursuant to any agreement,
arrangement or understanding, or upon the exercise of conversion rights,
exchange rights, rights, warrants or options, or otherwise; provided, however,
that a Person shall not be deemed the Beneficial Owner of, or to beneficially
own, (A) securities tendered pursuant to a tender or exchange offer made by or
on behalf of such Person or any of such Person’s Affiliates or Associates until
such tendered securities are accepted for purchase, or (B) securities issuable
upon exercise of Rights issued pursuant to the terms of the Company’s Amended
and Restated Rights Agreement, dated as of July 25, 2012, between the Company
and Wells Fargo Bank, National Association, as amended from time to time (or any
successor to such Rights Agreement), at any time before the issuance of such
securities;
 

--------------------------------------------------------------------------------

(ii)            which such Person or any of such Person’s Affiliates or
Associates, directly or indirectly, has the right to vote or dispose of or has
“beneficial ownership” of (as determined pursuant to Rule l3d-3 of the General
Rules and Regulations under the Act), including pursuant to any agreement,
arrangement or understanding; provided, however, that a Person shall not be
deemed the Beneficial Owner of, or to beneficially own, any security under this
Subsection 2(d) as a result of an agreement, arrangement or understanding to
vote such security if the agreement, arrangement or understanding: (A) arises
solely from a revocable proxy or consent given to such Person in response to a
public proxy or consent solicitation made pursuant to, and in accordance with,
the applicable rules and regulations under the Act and (B) is not also then
reportable on a Schedule l3D under the Act (or any comparable or successor
report); or
 
(iii)         which are beneficially owned, directly or indirectly, by any other
Person with which such Person or any of such Person’s Affiliates or Associates
has any agreement, arrangement or understanding for the purpose of acquiring,
holding, voting (except pursuant to a revocable proxy as described in Subsection
2(d)(ii) above) or disposing of any voting securities of the Company.
 
(e)            Cause.  “Cause” for termination by the Employer of the
Executive’s employment shall, for purposes of this Agreement, be limited to (i)
the engaging by the Executive in intentional conduct not taken in good faith
which has caused demonstrable and serious financial injury to the Employer, as
evidenced by a determination in a binding and final judgment, order or decree of
a court or administrative agency of competent jurisdiction, in effect after
exhaustion or lapse of all rights of appeal, in an action, suit or proceeding,
whether civil, criminal, administrative or investigative; (ii) conviction of a
felony (as evidenced by binding and final judgment, order or decree of a court
of competent jurisdiction, in effect after exhaustion of all rights of appeal)
which substantially impairs the Executive’s ability to perform his duties or
responsibilities; and (iii) continuing willful and unreasonable refusal by the
Executive to perform the Executive’s duties or responsibilities (unless
significantly changed without the Executive’s consent)
 
(f)            Change in Control of the Company. The occurrence of any one of
the following events:
 
(i)            any Person (other than (A) the Company or any of its
subsidiaries, (B) a trustee or other fiduciary holding securities under any
employee benefit plan of the Company or any of its subsidiaries, (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities or (D) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock in the Company (“Excluded Persons”)) is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates after January 1, 2011,
pursuant to express authorization by the Board of Directors of the Company (the
“Board”) that refers to this exception) representing 50% or more of either the
then outstanding shares of common stock of the Company or the combined voting
power of the Company’s then outstanding voting securities entitled to vote
generally in the election of directors; or
 
-2-

--------------------------------------------------------------------------------

(ii)           the following individuals cease for any reason to constitute a
majority of the number of directors of the Company then serving:  (A)
individuals who, on January 1, 2011, constituted the Board and (B) any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company), whose appointment or election by the Board or nomination for election
by the Company’s shareholders was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors on January
1, 2011, or whose initial appointment, election or nomination for election as a
director which occurred after January 1, 2011 was approved by such vote of the
directors then still in office at the time of such initial appointment, election
or nomination who were themselves either directors on January 1, 2011 or
initially appointed, elected or nominated by such two-thirds (2/3) vote as
described above ad infinitum (collectively the “Continuing Directors”);
provided, however, that individuals who are appointed to the Board pursuant to
or in accordance with the terms of an agreement relating to a merger,
consolidation, or share exchange involving the Company (or any direct or
indirect subsidiary of the Company) shall not be Continuing Directors for
purposes of this Agreement until after such individuals are first nominated for
election by a vote of at least two-thirds (2/3) of the then Continuing Directors
and are thereafter elected as directors by the shareholders of the Company at a
meeting of shareholders held following consummation of such merger,
consolidation, or share exchange; and, provided further, that in the event the
failure of any such persons appointed to the Board to be Continuing Directors
results in a Change in Control of the Company, the subsequent qualification of
such persons as Continuing Directors shall not alter the fact that a Change in
Control of the Company occurred; or
 
(iii)            a merger, consolidation or share exchange of the Company with
any other corporation is consummated or voting securities of the Company are
issued in connection with a merger, consolidation or share exchange of the
Company (or any direct or indirect subsidiary of the Company), other than (A) a
merger, consolidation or share exchange which would result in the voting
securities of the Company entitled to vote generally in the election of
directors outstanding immediately prior to such merger, consolidation or share
exchange continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or any parent thereof)
at least 50% of the combined voting power of the voting securities of the
Company or such surviving entity or any parent thereof entitled to vote
generally in the election of directors of such entity or parent outstanding
immediately after such merger, consolidation or share exchange, or (B) a merger,
consolidation or share exchange effected to implement a recapitalization of the
Company (or similar transaction) in which no Person (other than an Excluded
Person) is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates
after January 1, 2011, pursuant to express authorization by the Board that
refers to this exception) representing at least 50% of the combined voting power
of the Company’s then outstanding voting securities entitled to vote generally
in the election of directors; or
 
-3-

--------------------------------------------------------------------------------

(iv)            the sale or disposition by the Company of all or substantially
all of the Company’s assets (in one transaction or a series of related
transactions within any period of 24 consecutive months), other than a sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity of which at least 75% of the combined voting power of the voting
securities entitled to vote generally in the election of directors immediately
after such sale are owned by Persons in substantially the same proportions as
their ownership of the Company immediately prior to such sale.
 
(g)            Code.  The Internal Revenue Code of 1986, including any
amendments thereto or successor tax codes thereof.
 
(h)            Company. Subject to Section 18(a) hereof, “Company” has the
meaning given to it in the first paragraph of this Agreement.
 
(i)             Compensation Committee. The Board of Directors of the Company,
an appropriate committee thereof or a committee comprised of members of
management of the Employer, in each case, in accordance with the Company’s
practice prior to the Change in Control of the Company with respect to
executives of comparable position to the Executive.
 
(j)             Covered Termination.  Subject to Subsection 3(b) hereof, any
Termination of Employment during the Employment Period where the Notice of
Termination is delivered on, or the Termination Date is, any date prior to the
end of the Employment Period.
 
(k)            Effective Date.  The date shown on the first page of the Base
Agreement as the effective date on which this Agreement was entered into.
 
(l)             Employment Period.  Subject to Subsection 3(b) hereof, a period
commencing on the date of a Change in Control of the Company, and ending at
11:59 p.m. Central Time on the third anniversary of such date.
 
(m)           Employer. “Employer” has the meaning given to it in the second
paragraph of this Agreement.
 
(n)            Excess Parachute Payment.  “Excess Parachute Payment” has the
meaning assigned to it in Section 280G of the Code and shall be valued as
provided therein.  Present value for purposes of this Agreement shall be
calculated in accordance with Section 280G(d)(4) of the Code and the regulations
thereunder (or any successor provisions thereto).
 
(o)            Good Reason.  For purposes of this Agreement, the Executive shall
have “Good Reason” for Termination of Employment in the event of:
 
(i)            A material diminution in the Executive’s annual base salary;
 
(ii)          A material diminution in the Executive’s authority, duties, or
responsibilities;
 
(iii)         A material diminution in the authority, duties, or
responsibilities of the supervisor to whom the Executive is required to report,
including a requirement that the Executive report to a corporate officer or
employee instead of reporting directly to the Board of Directors of the
Employer.
 
-4-

--------------------------------------------------------------------------------

(iv)            A material diminution in the budget over which the Executive
retains authority.
 
(v)            Any other action or inaction that constitutes a material breach
by the Employer of this Agreement.
 
Good Reason shall not exist for a Termination of Employment unless the Executive
provides notice to the Employer of the existence of the condition described in
(i) through (v) above within a period not to exceed 90 days of the initial
existence of the condition, upon which the Employer has thirty days during which
it may remedy the condition and not be required to pay the Termination Payment.
 
(p)            MGIC.  Mortgage Guaranty Insurance Corporation.
 
(q)            Multiplier. The number specified in Section 1 to this Agreement.
 
(r)             Parachute Payment.  “Parachute Payment” has the meaning assigned
to it in Section 280G of the Code and shall be valued as provided therein. 
Present value for purposes of this Agreement shall be calculated in accordance
with Section 280G(d)(4) of the Code and the regulations thereunder (or any
successor provisions thereto).
 
(s)            Person.  Any individual, firm, partnership, corporation or other
entity, including any successor (by merger or otherwise) of such entity, or a
group of any of the foregoing acting in concert.
 
(t)             Prime.  The rate of interest announced by U.S. Bank, National
Association, Milwaukee, Wisconsin, from time to time as its prime or base
lending rate, such rate to be determined on the Termination Date.
 
(u)            Restricted Stock Award. A grant of shares of restricted stock or
a grant of a right to receive shares of stock (or a cash payment based upon the
fair market value of a share of stock) in the future.
 
(v)            Section 409A Tax. Interest charges and taxes imposed by Section
409A(a)(1)(B) of the Code, or any state, local, or foreign taxes of a similar
nature, or any interest charges or penalties with respect to such taxes.
 
(w)       Termination Date.  Except as otherwise provided in Subsection 3(b),
Subsection 11(b), and Subsection 18(a) hereof, the term “Termination Date” means
(i) if the Executive’s Termination of Employment is by the Executive’s death,
the date of death; (ii) if the Executive’s Termination of Employment is by
reason of voluntary early retirement, as agreed in writing by the Employer and
the Executive, the date of such early retirement which is set forth in such
written agreement; (iii) if the Termination of Employment is by reason of
disability pursuant to Section 13 hereof, the earlier of thirty days after the
Notice of Termination is given or one day prior to the end of the Employment
Period; (iv) if the Termination of Employment is by the Executive voluntarily
(other than for Good Reason), the date the Notice of Termination is given; (v)
if the Termination of Employment is by the Employer for Cause, the earlier of
ten days after the Notice of Termination is given or one day prior to the end of
the Employment Period; and (vi) if the Executive’s Termination of Employment is
by the Employer (other than for Cause or by reason of disability pursuant to
Section 13 hereof) or by the Executive for Good Reason, the earlier of thirty
days after the Notice of Termination is given or one day prior to the end of the
Employment Period.  Notwithstanding the foregoing,
 
-5-

--------------------------------------------------------------------------------

(i)            If termination is for Cause pursuant to Subsection 2(e)(iii) of
this Agreement and if the Executive has cured the conduct constituting such
Cause as described by the Employer in its Notice of Termination within such
ten-day or shorter period, then the Executive’s employment hereunder shall
continue as if the Employer had not delivered its Notice of Termination;
provided, however, the right of the Executive to cure such conduct shall apply
only to the first Notice of Termination indicating that the termination is for
Cause.
 
(ii)            If the party receiving the Notice of Termination notifies the
other party that a dispute exists concerning the termination within the
appropriate period following receipt thereof and it is finally determined that
the reason asserted in such Notice of Termination did not exist, then (i) if
such Notice was delivered by the Executive, the Executive will be deemed to have
voluntarily terminated his employment and the Termination Date shall be the
earlier of the date fifteen days after the Notice of Termination is given or one
day prior to the end of the Employment Period and (ii) if delivered by the
Company, the Company will be deemed to have terminated the Executive other than
by reason of death, disability or Cause.
 
(x)        Termination of Employment.  For purposes of this Agreement, the
Executive’s Termination of Employment shall be presumed to occur (A) when the
Company and Executive reasonably anticipate that no further services will be
performed by the Executive for the Company and its 409A Affiliates or that the
level of bona fide services the Executive will perform as an employee of the
Company and its 409A Affiliates will permanently decrease to no more than 20% of
the average level of bona fide services performed by the Executive (whether as
an employee or independent contractor) for the Company and its 409A Affiliates
over the immediately preceding 36-month period (or such lesser period of
services) or (B) when the Company determines in good faith based on the facts
and circumstances in accordance with Code Section 409A, upon a decrease in
services by the Executive to more than 20% of such average level of bona fide
services but less than 50%, that a Termination of Employment has occurred.  The
Executive’s Termination of Employment shall be presumed not to occur where the
level of bona fide services performed by the Executive for the Company and its
409A Affiliates continues at a level that is 50% or more of the average level
bona fide services performed by the Executive (whether as an employee or
independent contractor) for the Company and its 409A Affiliates over the
immediately preceding 36-month period (or such lesser period of service).  No
presumption applies to a decrease in services that is more than 20% of such
average level of bona fide services but less than 50%, and in such event,
whether the Executive has had a Termination of Employment will be determined in
good faith by the Company based on the facts and circumstances in accordance
with Code Section 409A.  Notwithstanding the foregoing, if Executive takes a
leave of absence for purposes of military leave, sick leave or other bona fide
leave of absence, the Executive will not be deemed to have incurred a
Termination of Employment for the first six months of the leave of absence, or
if longer, for so long as the Executive’s right to reemployment is provided
either by statute or by contract, including this Agreement; provided that if the
leave of absence is due to a medically determinable physical or mental
impairment that can be expected to result in death or last for a continuous
period of not less than six months, where such impairment causes the Executive
to be unable to perform the duties of his or her position of employment or any
substantially similar position of employment, the leave may be extended for up
to twenty-nine months without causing a Termination of Employment.  The
foregoing notwithstanding, no Termination of Employment shall be deemed to have
occurred under this Agreement unless there has been a “separation from service”
as defined under Code Section 409A and Termination of Employment shall be
construed to mean “separation from service” as so defined.
 
-6-

--------------------------------------------------------------------------------

3.                    Termination or Cancellation Prior to Change in Control.
 
(a)            Subject to Subsection 3(b) hereof, the Employer and the Executive
shall each retain the right to terminate the employment of the Executive at any
time prior to a Change in Control of the Company.  Subject to Subsection 3(b)
hereof, in the event the Executive’s employment is terminated prior to a Change
in Control of the Company, this Agreement shall be terminated and cancelled and
of no further force and effect, and any and all rights and obligations of the
parties hereunder shall cease.
 
(b)            Anything in this Agreement to the contrary notwithstanding, if a
Change in Control of the Company occurs and if the Executive’s employment with
the Employer is terminated (other than a termination due to the Executive’s
death or as a result of the Executive’s disability) during the period of 90 days
prior to the date on which the Change in Control of the Company occurs, and if
it is reasonably demonstrated by the Executive that such termination of
employment (i) was at the request of a third party who has taken steps
reasonably calculated to effect a Change in Control of the Company or (ii) was
by the Executive for Good Reason or was by the Employer for other than Cause and
otherwise arose in connection with or in anticipation of a Change in Control of
the Company, then for all purposes of this Agreement such termination of
employment shall be deemed a “Covered Termination,” “Notice of Termination”
shall be deemed to have been given, and the “Employment Period” shall be deemed
to have begun on the date of such termination which shall be deemed to be the
“Termination Date” and the date of the Change in Control of the Company for
purposes of this Agreement.
 
4.                    Employment Period; Vesting of Certain Benefits.  If a
Change in Control of the Company occurs when the Executive is employed by the
Employer, the Employer will continue thereafter to employ the Executive during
the Employment Period, and the Executive will remain in the employ of the
Employer in accordance with and subject to the terms and provisions of this
Agreement. The foregoing notwithstanding, an Executive may terminate his or her
employment for any or no reason during the Employment Period.  Payments under
this Agreement upon a voluntary termination of employment by the Executive other
than for Good Reason shall be as provided in Section 8. Any Termination of
Employment of the Executive during the Employment Period, whether by the Company
or the Employer, shall be deemed a Termination of Employment by the Company for
purposes of this Agreement.
 
5.                    Duties.  During the Employment Period, the Executive (a)
shall devote the Executive’s best efforts and all of the Executive’s business
time, attention and skill to the business and affairs of the Employer and (b)
shall be entitled to materially the same job function as held by the Executive
at the time of the Change in Control of the Company or in such other job
function or functions as shall be mutually agreed upon in writing by the
Executive and the Employer from time to time.  The services which are to be
performed by the Executive hereunder are to be rendered in the same metropolitan
area in which the Executive was employed at the date of such Change in Control
of the Company, or in such other place or places as shall be mutually agreed
upon in writing by the Executive and the Employer from time to time.  Any travel
incident to the Executive’s job function shall not be deemed to result in a
breach of the immediately preceding sentence by the Company.
 
-7-

--------------------------------------------------------------------------------

6.                    Compensation.  During the Employment Period, the Executive
shall be compensated as follows:
 
(a)            The Executive shall receive, at reasonable intervals (but not
less often than monthly) and in accordance with such standard policies as may be
in effect immediately prior to the Change in Control of the Company, an annual
base salary in cash equivalent of not less than the Executive’s highest annual
base salary in effect at any time during the 90-day period immediately prior to
the Change in Control of the Company, or if prior to the Change in Control of
the Company, the Employer had approved an increase in such base salary to take
effect after the Change in Control of the Company, at such higher rate beginning
on the date on which such increase was to take effect (determined prior to any
reduction for amounts deferred under Section 401(k) of the Code or otherwise, or
deducted pursuant to a cafeteria plan or qualified transportation benefit under
Sections 125 and 132(f) of the Code), subject to adjustment as hereinafter
provided in Section 7 (such salary amount as adjusted upward from time to time
is hereafter referred to as the “Annual Base Salary”).
 
(b)            The Executive shall be reimbursed, at such intervals and in
accordance with such standard policies that were in effect at any time during
the 90-day period immediately prior to the Change in Control of the Company, for
any and all monies advanced in connection with the Executive’s employment for
reasonable and necessary expenses incurred by the Executive on behalf of the
Employer, including travel expenses.
 
(c)            The Executive and/or the Executive’s family, as the case may be,
shall be included, to the extent eligible thereunder (which eligibility shall
not be conditioned on the Executive’s salary grade or on any other requirement
which excludes persons of comparable status to the Executive unless such
exclusion was in effect for such plan or an equivalent plan at any time during
the 90-day period immediately prior to the Change in Control of the Company), in
any and all plans providing benefits for the Employer’s salaried employees in
general, including but not limited to group life insurance, hospitalization,
medical, dental, pension, profit sharing and stock-based compensation.
 
(d)            The Executive shall annually be entitled to not less than the
amount of paid vacation and not fewer than the highest number of paid holidays
to which the Executive was entitled annually at any time during the 90-day
period immediately prior to the Change in Control of the Company.
 
(e)            The Executive shall be included in all plans providing additional
benefits to executives of the Employer of comparable status and position to the
Executive, including but not limited to deferred compensation, supplemental
retirement, stock-based compensation, and similar or comparable plans, and shall
receive fringe benefits made available to executives of the Employer of
comparable status and position to the Executive; provided, that the Employer’s
obligation to include the Executive in bonus or incentive compensation plans
shall be determined by Subsection 6(g) hereof.
 
(f)             The aggregate annual value of the benefits made available to the
Executive pursuant to Subsections 6(c) and (e) shall not be less than 75% of the
highest aggregate annual value of the benefits of the type referred to in such
Subsections that were made available to the Executive at any time during the
90-day period immediately prior to the Change in Control of the Company, except
that if executives based in the United States of Affiliated Companies whose
status and position with such Companies are approximately comparable to the
Executive do not generally receive stock options, restricted stock or other
stock-based compensation, during any period in which the Executive does not
receive such benefits, (i) the highest aggregate value of the benefits during
such 90-day period shall be computed without regard the value of stock options,
restricted stock or other stock-based compensation, and (ii) the percentage in
the preceding portion of this sentence shall be increased to 100% from 75%.  The
term “Affiliated Companies” means companies that become Affiliates of the
Employer as a result of the Change in Control of the Company.
 
-8-

--------------------------------------------------------------------------------

(g)        (i)          To assure that the Executive will have an opportunity to
earn annual incentive compensation after a Change in Control of the Company, the
Executive shall be included in a bonus plan of the Employer which shall satisfy
the standards described below (such plan, the “Post-Change Bonus Plan”). 
Bonuses under the Post-Change Bonus Plan shall be payable annually with respect
to achieving such annual financial or other goals reasonably related to the
business of the Employer (or, in the case of an Executive whose primary
responsibility is sales of the  products of the Employer or an Affiliate, to the
extent so provided by the Employer or the Affiliate, reasonably related to such
sales) as the Employer shall establish (the “Goals”), all of which Goals that
are determinable under objective standards shall be attainable on an annual
basis with approximately the same degree of probability as the comparable goals
under the Employer’s bonus plan or plans as in effect at any time during the
90-day period immediately prior to the Change in Control of the Company (whether
one or more, the “Pre-Change Company Bonus Plan”) and in view of the Employer’s
existing and projected financial and business circumstances applicable at the
time.  The determination of whether any of the Goals that are determinable under
subjective standards has been achieved shall be made by the Compensation
Committee.  In the event a majority of the members of the Compensation Committee
are not persons who were on the Compensation Committee or were officers of MGIC
during the 90-day period prior to the date of the Change in Control of the
Company or the highest ranking member of the Compensation Committee is not a
person who was on the Compensation Committee during such 90-day period, none of
the Goals shall be subjective.
 
(g)        (ii)          The maximum amount of the bonus (the “Bonus Amount”)
that the Executive is eligible to earn under the Post-Change Bonus Plan shall be
no less than the product of the Executive’s Annual Base Salary multiplied by a
percentage that is at least 75% of the percentage that determined the
Executive’s maximum award provided in the Pre-Change Company Bonus Plan (such
maximum bonus amount herein referred to as the “Targeted Bonus”), and in the
event the Goals (other than any objective Goal) are not achieved such that the
entire Targeted Bonus is not payable, the Bonus Plan shall provide for a payment
of a Bonus Amount equal to a portion of the Targeted Bonus reasonably related to
that portion of the Goals which were achieved.  The Bonus Amount earned shall be
paid within 75 days after the end of the related fiscal year; at the option of
the Employer, up to one-third of the Bonus Amount may be paid in restricted
stock if the class of stock of which such restricted stock is a part is
publicly-traded in an active market in the United States and such stock becomes
fully vested by continued employment for a period of not more than one year
after the date on which the Bonus Amount is paid.
 
7.                   Annual Compensation Adjustments.  During the Employment
Period, the Compensation Committee will consider and appraise, annually, the
contributions of the Executive to the Company, and in accordance with the
Company’s practice prior to the Change in Control of the Company, good faith
consideration shall be given to the upward adjustment of the Executive’s Annual
Base Salary, annually.
 
-9-

--------------------------------------------------------------------------------

8.                    Termination for Cause or Without Good Reason.  If there is
a Covered Termination for Cause or due to the Executive’s voluntarily
terminating his or her employment other than for Good Reason (any such
terminations to be subject to the procedures set forth in Section 14 hereof),
then the Executive shall be entitled to receive only Accrued Benefits pursuant
to Subsection 10(a) hereof.
 
9.                    Termination Giving Rise to a Termination Payment.
 
(a)            If there is a Covered Termination by the Executive for Good
Reason, or by the Company other than by reason of (i) death, (ii) disability
pursuant to Section 13 hereof, or (iii) Cause (any such terminations to be
subject to the procedures set forth in Section 14 hereof), then the Executive
shall be entitled to receive, and the Company shall promptly pay, Accrued
Benefits and, in lieu of further Annual Base Salary for periods following the
Termination Date, as liquidated damages and additional severance pay and in
consideration of the covenant of the Executive set forth in Subsection 15(a)
hereof, the Termination Payment pursuant to Subsection 10(b) hereof.
 
(b)            If there is a Covered Termination and the Executive is entitled
to Accrued Benefits and the Termination Payment, then the Company shall provide
to the Executive the following additional benefits:
 
(i)            The Executive shall receive until the end of the second calendar
year following the calendar year in which the Executive’s Termination of
Employment occurs, at the expense of the Company, outplacement services, on an
individualized basis at a level of service commensurate with the Executive’s
status with the Company immediately prior to the date of the Change in Control
of the Company (or, if higher, immediately prior to the Executive’s Termination
of Employment), provided by a nationally recognized executive placement firm
selected by the Company; provided that the cost to the Company of such services
shall not exceed 10% of the Executive’s Annual Base Salary.
 
(ii)           Until the earlier of the end of the Employment Period or such
time as the Executive has obtained new employment and is covered by benefits
which in the aggregate are at least equal in value to the following benefits,
the Executive shall continue to be covered, at the expense of the Company, by
the same or equivalent life insurance, hospitalization, medical and dental
coverage as was required hereunder with respect to the Executive immediately
prior to the date the Notice of Termination is given, subject to the following:
 
(A)            If applicable, following the end of the COBRA continuation
period, if such hospitalization, medical or dental coverage is provided under a
health plan that is subject to Section 105(h) of the Code, benefits payable
under such health plan shall comply with the requirements of Treasury regulation
section 1.409A-3(i)(1)(iv)(A) and (B) and, if necessary, the Company shall amend
such health plan to comply therewith.
 
-10-

--------------------------------------------------------------------------------

(B)            During the first six months following the Executive’s Termination
Date, the Executive shall pay the Company for any life insurance coverage that
provides a benefit in excess of $50,000 under a group term life insurance
policy.  After the end of such six month period, the Company shall make a cash
payment to the Executive equal to the aggregate premiums paid by the Executive
for such coverage, and thereafter such coverage shall be provided at the expense
of the Company for the remainder of the period.
 
If the Executive is entitled to the Termination Payment pursuant to Subsection
3(b), within ten days following the Change in Control of the Company, the
Company shall reimburse the Executive for any COBRA premiums the Executive paid
for his or her hospitalization, medical and dental coverage under COBRA from the
Executive’s Termination Date through the date of the Change in Control of the
Company.
 
(iii)            The Company shall cause the Executive to be fully and
immediately vested in his or her accrued benefit under any supplemental
executive retirement plan of the Employer providing benefits for the Executive
(the “SERP”) and in any restricted stock paid as part of the Executive’s Bonus
Amount as contemplated by Subsection 6(g)(ii).
 
(iv)            If the Executive is not fully vested in all accrued benefits
under any defined contribution retirement plan of the Employer, the Company
shall make a lump sum payment to the Executive in an amount equal to the
difference between the fully vested amount of the Executive’s account balances
under such plan at the Termination Date and the vested amount of such balances
at such time.
 
(v)            The Company shall reimburse the Executive for up to an aggregate
of $10,000 in (A) tax preparation assistance fees for the tax year in which the
Termination Payment is made and (B) fees and expenses of consultants and/or
legal or accounting advisors engaged by the Executive to advise the Executive as
to matters relating to the computation of benefits due and payable under
Subsection 10(b).
 
(vi)            The Company shall cause all restrictions on Restricted Stock
Awards held by the Executive upon the Termination Date to lapse such that the
Executive is fully and immediately vested in his or her restricted stock or
restricted stock units and shall cause all unexercised stock options held by the
Executive upon the Termination Date to be fully vested and exercisable in full.
 
10.                Payments.
 
(a)            Accrued Benefits.  For purposes of this Agreement, the
Executive’s “Accrued Benefits” shall include the following amounts, payable as
described herein:  (i) all Annual Base Salary for the time period ending with
the Termination Date; (ii) reimbursement for any and all monies advanced in
connection with the Executive’s employment for reasonable and necessary expenses
incurred by the Executive on behalf of the Employer for the time period ending
with the Termination Date; (iii) any and all other cash earned through the
Termination Date and deferred at the election of the Executive or pursuant to
any deferred compensation plan then in effect; (iv) a lump sum payment of the
bonus or incentive compensation otherwise payable to the Executive with respect
to the year in which termination occurs under all bonus or incentive
compensation plan or plans in which the Executive is a participant, but subject
to any deferral election then in effect; and (v) all other payments and benefits
to which the Executive (or in the event of the Executive’s death, the
Executive’s surviving spouse or other beneficiary) may be entitled as
compensatory fringe benefits or under any benefit plan of the Employer,
excluding severance payments under any Employer severance policy, practice or
agreement in effect immediately prior to the Change in Control of the Company. 
Payment of Accrued Benefits shall be made promptly in accordance with the
Company’s prevailing practice with respect to Subsections 10(b)(i) and (ii) or,
with respect to Subsections 10(b)(iii), (iv) and (v), pursuant to the terms of
the benefit plan or practice establishing such benefits.
 
-11-

--------------------------------------------------------------------------------

(b)            Termination Payment and Other Payments.
 
(i)            The Termination Payment shall be an amount equal to (A) the
Executive’s Annual Base Salary (as defined in Subsection 6(a) and determined as
of the time of the Change in Control of the Company or, if higher, immediately
prior to the date the Notice of Termination is given) plus (B) an amount equal
to the greater of the Executive’s Targeted Bonus for the year in which the
Termination Date occurs or the bonus the Executive received (w) for the year in
which the Change in Control of the Company occurred or (x) for the year prior to
the year in which the Change in Control of the Company occurred (each year
described in clauses (w) and (x) is herein referred to as a “Prior Year”) plus
(C) an amount equal to the “actuarial equivalent” (as defined in the Company’s
defined benefit pension plan on the determination date) of the Executive’s
benefit accruals under the pension plan and the SERP for, whichever is greater,
the year in which the Termination Date occurs or a Prior Year plus an amount
equal to the Company’s matching contribution and profit sharing contribution
under the Company’s defined contribution profit sharing and savings plan for,
whichever is greater, the year in which the Termination Date occurs or a Prior
Year (the aggregate amount set forth in (A), (B) and (C) hereof shall hereafter
be referred to as “Annual Cash Compensation”), times (D) the Multiplier);
provided, however, that such amount shall not be less than the severance
benefits to which the Executive would have been entitled under the Company’s
severance policies and practices in effect immediately prior to the Change in
Control of the Company.
 
The Termination Payment shall be paid to the Executive in cash equivalent in two
lump sums if any stock of the Company or any Affiliate is publicly traded on an
established securities market or otherwise at the time of the Executive’s
Termination of Employment.  The first lump sum shall be paid within ten (10)
business days after the Executive’s Termination Date and shall equal the amount
that (aa) does not exceed the Termination Payment amount and (bb) is the lesser
of two times (y) the Executive’s annualized compensation based upon the annual
rate of pay for services provided to the Company for the taxable year of the
Executive preceding the taxable year in which the Executive has a Termination of
Employment or (z) the maximum amount that may be taken into account under a
qualified plan pursuant to Code Section 401(a)(17) for the year in which the
Executive has a Termination of Employment.  The second lump sum payment shall be
equal to the difference between the amount calculated under the first sentence
of this paragraph and the amount calculated under the second sentence of this
paragraph, and such amount shall be paid six months and one day after the
Executive’s Termination Date.  Each lump sum payment shall be deemed a separate
payment for purposes of Code Section 409A.  If the Company or any Affiliate has
no publicly traded stock, as described above, at the Executive’s Termination of
Employment, then the entire Termination Payment shall be paid within ten (10)
business days after the Executive’s Termination Date.  Any Termination Payment
amount paid six months and one day after the Executive’s Termination Date shall
be accompanied by a payment of interest calculated at Prime, compounded
quarterly.  Notwithstanding the foregoing, in the event the Executive’s
Termination Date is pursuant to Subsection 3(b), the Termination Payment shall
be paid within ten (10) business days after the date of the Change in Control of
the Company (as defined without reference to Subsection 3(b)), without
interest.  The Termination Payment shall not be reduced by any present value or
similar factor, and the Executive shall not be required to mitigate the amount
of the Termination Payment by securing other employment or otherwise, nor will
such Termination Payment be reduced by reason of the Executive securing other
employment or for any other reason.  The Termination Payment shall be in lieu
of, and acceptance by the Executive of the Termination Payment shall constitute
the Executive’s release of any rights of Executive to, any other severance
payments under any Company severance policy, practice or agreement.
 
-12-

--------------------------------------------------------------------------------

(ii)            Notwithstanding any other provision of this Agreement, if any
portion of any payment or benefit under this Agreement, or under any other
agreement with or plan of the Employer, including payments that may be deemed to
have occurred on account of accelerated vesting of restricted stock, restricted
stock units or stock options (in the aggregate “Total Payments”), would
constitute an Excess Parachute Payment, and would, but for this Subsection
10(b)(ii), result in the imposition on the Executive of an excise tax under Code
Section 4999 (the “Excise Tax”), in each case, as determined by National Tax
Counsel as provided for in Subsection 10(b)(iii), then the Total Payments to be
made to the Executive shall be adjusted as follows:
 
(A)            If the Executive is 62 years old or older on the date of a Change
in Control of the Company and/or the Effective Date of this Agreement is on or
after October 23, 2014, then the Total Payments shall be reduced such that the
value of the Total Payments that the Executive is entitled to receive shall be
One Dollar ($1) less than the maximum amount that the Executive may receive
without becoming subject to the Excise Tax;
 
(B)            If the Executive is less than 62 years old on the date of a
Change in Control of the Company and the Effective Date of this Agreement is
before October 23, 2014, then the Total Payments shall be reduced as provided in
Subsection 10(b)(ii)(A) only if the after-tax value to the Executive if the
Total Payments are so reduced is greater than the after-tax value to the
Executive of the Total Payments if they are not so reduced;
 
in each case as determined by National Tax Counsel as provided for in Subsection
10(b)(iii).
 
-13-

--------------------------------------------------------------------------------

For purposes of the calculations required pursuant to this Subsection 10(b), the
Executive shall be deemed to pay federal income tax and employment taxes at the
highest marginal rate of federal income and employment taxation (including, for
the avoidance of doubt, the tax imposed by Code Section 4999 to the extent
applicable) on the date on which the applicable payment is made and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of the Executive’s domicile for income tax purposes on the date on
which the applicable payment is made, net of the maximum reduction in federal
income taxes that may be obtained from the deduction of such state and local
taxes.
 
(iii)            Promptly following notice by the Company or the Executive to
the other of its belief that there is a payment or benefit due the Executive
which, if not reduced in accordance with Section 10(b)(ii)(A), will result in an
Excess Parachute Payment, the Executive and the Company shall obtain the opinion
(which need not be unqualified) of nationally recognized tax counsel (“National
Tax Counsel”) selected by the Company’s independent auditors and reasonably
acceptable to the Executive (which may be regular outside counsel to the
Company), which opinion sets forth (A) the amount of the Base Period Income, (B)
the amount and present value of Total Payments before any reduction, (C) the
amount and present value of any Excess Parachute Payments, (D) the Excise Tax on
any Excess Parachute Payment, (E) payments or benefits to be included in Total
Payments, and (F) for Executives described in Subsection 10(b)(ii)(B),(1) the
after-tax value of the Total Payments if the reduction in Total Payments
contemplated under Subsection 10(b)(ii)(A) did not apply, and (2) the after-tax
value of the Total Payments taking into account the reduction in Total Payments
contemplated under Subsection 10(b)(ii)(A).  As used in this Agreement, the term
“Base Period Income” means an amount equal to the Executive’s “annualized
includible compensation for the base period” as defined in Section 280G(d)(1) of
the Code.  For purposes of the opinion of National Tax Counsel, the value of any
noncash benefits or any deferred payment or benefit shall be determined by the
Company’s independent auditors in accordance with the principles of Section
280G(d)(3) and (4) of the Code (or any successor provisions), which
determination shall be evidenced in a certificate of such auditors addressed to
the Company and the Executive.  The opinion of National Tax Counsel shall be
addressed to the Company and the Executive and shall be binding upon the Company
and the Executive.
 
Any reduction in Total Payments required by Section 10(b)(ii) shall apply to the
Total Payments so that, under the bases of calculations set forth in such
opinion, there will be no Excess Parachute Payment.  In such event, payments or
benefits included in the Total Payments shall be reduced or eliminated by
applying the following principles, in order: (1) the payment or benefit with the
higher ratio of the Parachute Payment value to present economic value
(determined using reasonable actuarial assumptions) shall be reduced or
eliminated before a payment or benefit with a lower ratio; (2) the payment or
benefit with the later possible payment date shall be reduced or eliminated
before a payment or benefit with an earlier payment date; and (3) cash payments
shall be reduced prior to non-cash benefits; provided that if the foregoing
order of reduction or elimination would violate Code Section 409A, then the
reduction shall be made in whatever manner complies with Code Section 409A, as
determined by National Tax Counsel. If such National Tax Counsel so requests in
connection with the opinion required by this Subsection 10(b), the Executive and
the Company shall obtain, at the Company’s expense, and the National Tax Counsel
may rely on, the advice of a firm of recognized executive compensation
consultants as to the reasonableness of any item of compensation to be received
by the Executive solely with respect to its status under Section 280G of the
Code and the regulations thereunder.
 
-14-

--------------------------------------------------------------------------------

(iv)            Clauses (ii)-(v) of this Subsection 10(b) shall be amended to
comply with any amendment or successor provision to Sections 280G or 4999 of the
Code. If such provisions are repealed without successor, then clauses (ii)-(v)
of this Subsection 10(b) shall be cancelled without further effect.
 
(v)            The Company agrees to bear all costs associated with, and to
indemnify and hold harmless, the National Tax Counsel of and from any and all
claims, damages, and expenses resulting from or relating to its determinations
pursuant to this Subsection 10(b), except for claims, damages or expenses
resulting from the gross negligence or willful misconduct of such firm.
 
(vi)            Intentionally omitted.
 
(vii)            Executive agrees that this Agreement and any other agreements
which may give rise to any Section 409A Tax may be amended by the Company on one
or more occasions without the consent or approval of the Executive if in the
determination of the Compensation Committee such amendment is necessary or
appropriate to conform the provisions of such agreement to Treasury Regulation
1.409A-1 et seq. or any position published by the Internal Revenue Service with
respect to Section 409A of the Internal Revenue Code of 1986.  The right of the
Company to make such an amendment does not depend on whether the applicable
agreement is subject to such Section but will enable the Company to have uniform
provisions among all agreements having provisions such as the one being amended,
including those under which compensation is subject to such Section.  Any such
amendment will become effective upon notice to the Executive.  The Company will
seek to give the Executive notice of an amendment with reasonable promptness
after the Compensation Committee has approved the amendment.
 
11.                 Death.
 
(a)            Except as provided in Subsection 11(b) hereof, in the event of a
Covered Termination due to the Executive’s death, the Executive’s estate, heirs
and beneficiaries shall receive all the Executive’s Accrued Benefits through the
Termination Date.
 
(b)            In the event the Executive dies after a Notice of Termination is
given (i) by the Company or (ii) by the Executive for Good Reason, the
Executive’s estate, heirs and beneficiaries shall be entitled to the benefits
described in Subsection 11(a) hereof and, subject to the provisions of this
Agreement, to such Termination Payment as the Executive would have been entitled
to had the Executive lived, except that the Termination Payment shall be paid
within 90 days following the date of the Executive’s death, without interest
thereon.  For purposes of this Subsection 11(b), the Termination Date shall be
the earlier of thirty days following the giving of the Notice of Termination,
subject to extension pursuant to the definition of Termination of Employment, or
one day prior to the end of the Employment Period.
 
-15-

--------------------------------------------------------------------------------

12.                 Retirement.  If, during the Employment Period, the Executive
and the Employer shall execute an agreement providing for the early retirement
of the Executive from the Employer, or the Executive shall otherwise give notice
that he is voluntarily choosing to retire early from the Employer, the Executive
shall receive Accrued Benefits through the Termination Date; provided, that if
the Executive’s employment is terminated by the Executive for Good Reason or by
the Company other than by reason of death, disability or Cause and the Executive
also, in connection with such termination, elects voluntary early retirement,
the Executive shall also be entitled to receive a Termination Payment pursuant
to Subsection 9(a) hereof.
 
13.                Termination for Disability.  If, during the Employment
Period, as a result of the Executive’s disability due to physical or mental
illness or injury (regardless of whether such illness or injury is job-related),
the Executive shall have been absent from the Executive’s duties hereunder on a
full-time basis for a period of six consecutive months and, within thirty days
after the Company notifies the Executive in writing that it intends to terminate
the Executive’s employment (which notice shall not constitute the Notice of
Termination contemplated below), the Executive shall not have returned to the
performance of the Executive’s duties hereunder on a full-time basis, the
Company may terminate the Executive’s employment for purposes of this Agreement
pursuant to a Notice of Termination given in accordance with Section 14 hereof. 
If the Executive’s employment is terminated on account of the Executive’s
disability in accordance with this Section, the Executive shall receive Accrued
Benefits in accordance with Subsection 10(a) hereof and shall remain eligible
for all benefits provided by any long term disability programs of the Company in
effect at the time of such termination.
 
14.                Termination Notice and Procedure.  Any Covered Termination by
the Company or the Executive (other than a termination of the Executive’s
employment that is a Covered Termination by virtue of Subsection 3(b) hereof)
shall be communicated by a written notice of termination (“Notice of
Termination”) to the Executive, if such Notice is given by the Company, and to
the Company, if such Notice is given by the Executive, all in accordance with
the following procedures and those set forth in Section 25 hereof:
 
(a)            If such termination is for disability, Cause or Good Reason, the
Notice of Termination shall indicate in reasonable detail the facts and
circumstances alleged to provide a basis for such termination.
 
(b)            If the Notice is given by the Executive for Good Reason, the
Executive may cease performing his duties hereunder on or after the date fifteen
days after the delivery of Notice of Termination and shall in any event cease
employment on the Termination Date.  If the Notice is given by the Company, then
the Executive may cease performing his duties hereunder on the date of receipt
of the Notice of Termination, subject to the Executive’s rights hereunder.
 
(c)            To the extent provided by Subsection 2(w)(1), the Executive shall
have ten days, or such longer period as the Company may determine to be
appropriate, to cure any conduct or act, if curable, alleged to provide grounds
for termination of the Executive’s employment for Cause under this Agreement
pursuant to Subsection 2(e)(iii) hereof.
 
-16-

--------------------------------------------------------------------------------

(d)            The recipient of any Notice of Termination shall personally
deliver or mail in accordance with Section 25 hereof written notice of any
dispute relating to such Notice of Termination to the party giving such Notice
within fifteen days after receipt thereof; provided, however, that if the
Executive’s conduct or act alleged to provide grounds for termination by the
Company for Cause is curable, then such period shall be thirty days.  After the
expiration of such period without a dispute, the contents of the Notice of
Termination shall become final and not subject to dispute.
 
15.                 Further Obligations of the Executive.
 
(a)            Competition.  The Executive agrees that, in the event of any
Covered Termination where the Executive is entitled to Accrued Benefits and the
Termination Payment, the Executive shall not, for a period expiring twelve
months after the Termination Date, without the prior written approval of the
Company’s Board of Directors, participate in the management of, be employed by
or own any business enterprise at a location within the United States that
engages in substantial competition with MGIC, where such enterprise’s revenues
from any such competitive activities amount to 10% or more of such enterprise’s
net revenues and sales for its most recently completed fiscal year; provided,
however, that nothing in this Subsection 15(a) shall prohibit the Executive from
owning stock or other securities of a competitor amounting to less than five
percent of the outstanding capital stock of such competitor.
 
(b)            Confidentiality.  During and following the Executive’s employment
by the Company, the Executive shall hold in confidence and not directly or
indirectly disclose or use or copy or make lists of any confidential information
or proprietary data of the Company (including that of the Employer), except to
the extent authorized in writing by the Board of Directors of the Company or
required by any court or administrative agency, other than to an employee of the
Company or a person to whom disclosure is reasonably necessary or appropriate in
connection with the performance by the Executive of duties as an executive of
the Company.  Confidential information shall not include any information known
generally to the public or any information of a type not otherwise considered
confidential by persons engaged in the same business or a business similar to
that of the Company.  All records, files, documents and materials, or copies
thereof, relating to the business of the Company which the Executive shall
prepare, or use, or come into contact with, shall be and remain the sole
property of the Company and shall be promptly returned to the Company upon
termination of employment with the Company.
 
16.                 Expenses and Interest.  If, after a Change in Control of the
Company, (i) a dispute arises with respect to the enforcement of the Executive’s
rights under this Agreement, (ii) any arbitration proceeding shall be brought to
enforce or interpret any provision contained herein or to recover damages for
breach hereof, or (iii) any legal proceeding shall be brought with respect to
the arbitration provisions hereof, in each  case so long as, and to the extent
that, the Executive prevails in such proceeding, the Executive shall recover
from the Company the reasonable attorneys’ fees and necessary costs and
disbursements incurred as a result of the dispute, arbitration or legal
proceeding as to which the Executive has prevailed (“Expenses”), and prejudgment
interest on any arbitration award obtained by the Executive calculated at Prime
from the date that payments to him or her should have been made under this
Agreement.  Within ten days after the Executive’s written request therefore (but
in no event later than the end of the calendar year following the calendar year
in which such Expense is incurred), the Company shall reimburse the Executive,
or such other person or entity as the Executive may designate in writing to the
Company, the Expenses.  Any dispute as to the reasonableness of the Expenses
incurred, or the extent to which the Executive has prevailed, shall be resolved
by the arbitrator.
 
-17-

--------------------------------------------------------------------------------

17.                Payment Obligations Absolute.  The Company’s obligation
during and after the Employment Period to pay the Executive the amounts and to
make the benefit and other arrangements provided herein shall be absolute and
unconditional and shall not be affected by any circumstances, including, without
limitation, any setoff, counterclaim, recoupment, defense or other right which
the Company may have against him or anyone else.  Except as provided in
Subsection 10(b) and Section 16 of this Agreement, all amounts payable by the
Company hereunder shall be paid without notice or demand.  Each and every
payment made hereunder by the Company shall be final, and the Company will not
seek to recover all or any part of such payment from the Executive, or from
whomsoever may be entitled thereto, for any reason whatsoever.
 
18.                 Successors.
 
(a)            If the Company sells, assigns or transfers all or substantially
all of its business and assets to any Person or if the Company merges into or
consolidates or otherwise combines (where the Company does not survive such
combination) with any Person (any such event, a “Sale of Business”), then the
Company shall assign all of its right, title and interest in this Agreement as
of the date of such event to such Person, and the Company shall cause such
Person, by written agreement (an “Assumption Agreement”), to expressly assume
and agree to perform from and after the date of such assignment all of the
terms, conditions and provisions imposed by this Agreement upon the Company, and
the Assumption Agreement shall be in form and substance reasonably satisfactory
to the Executive (but if at the time of a Sale of Business, the chief executive
officer of the Company or any officer of Company who is among the next four
highest ranking officers of the Company has a Key Executive Employment and
Severance Agreement, and any of such officers approves the Assumption Agreement,
the Executive, if not one of such five officers, shall be deemed to have
approved the Assumption Agreement).  Failure of the Company to obtain an
Assumption Agreement prior to the effective date of such Sale of Business shall
be a breach of this Agreement constituting “Good Reason” hereunder, except that
for purposes of implementing the foregoing the date upon which such Sale of
Business becomes effective shall be deemed the Termination Date.  In case of
such assignment by the Company and of assumption and agreement by such Person,
as used in this Agreement, “Company” shall thereafter mean such Person which
executes and delivers the Assumption Agreement or which otherwise becomes bound
by all the terms and provisions of this Agreement by operation of law, and this
Agreement shall inure to the benefit of, and be enforceable by, such Person. 
The Executive shall, in his or her discretion, be entitled to proceed against
any or all of such Persons, any Person which theretofore was such a successor to
the Company and the Company (as so defined) in any action to enforce any rights
of the Executive hereunder.  Except as provided in this Subsection 18(a), this
Agreement shall not be assignable by the Company.  This Agreement shall not be
terminated by the voluntary or involuntary dissolution of the Company.
 
(b)            This Agreement and all rights of the Executive shall inure to the
benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, heirs and beneficiaries.  All
amounts payable to the Executive under Sections 8, 9, 10, 11, 12, 13 and 16
hereof if the Executive had lived shall be paid, in the event of the Executive’s
death, to the Executive’s estate, heirs and representatives; provided, however,
that the foregoing shall not be construed to modify any terms of any benefit
plan of the Employer, as such terms are in effect on the date of the Change in
Control of the Company, that expressly govern benefits under such plan in the
event of the Executive’s death.
 
-18-

--------------------------------------------------------------------------------

19.                 Severability.  The provisions of this Agreement shall be
regarded as divisible, and if any of said provisions or any part hereof are
declared invalid or unenforceable by a court of competent jurisdiction, the
validity and enforceability of the remainder of such provisions or parts hereof
and the applicability thereof shall not be affected thereby.
 
20.                Contents of Agreement; Waiver of Rights; Amendment.  This
Agreement sets forth the entire understanding between the parties hereto with
respect to the subject matter hereof, and the Executive hereby waives all rights
under any prior or other agreement or understanding between the parties with
respect to such subject matter.  Any implication to the contrary in the
preceding sentence notwithstanding, this Agreement shall not affect the
Executive’s obligations under non-competition or confidentiality agreement with
the Company, the Employer or MGIC.  This Agreement may not be amended or
modified at any time except by written instrument executed by the Company and
the Executive, provided, however, the Company may, on one or more occasions
without the approval of the Executive, amend this Agreement with the approval of
the Board to the extent the Company determines such amendment is necessary to
comply with the provisions of the Emergency Economic Stabilization Act of 2008
or any regulation or program issued or established thereunder.  Any such
amendment will become effective upon notice to the Executive.  The Company will
seek to give the Executive notice of an amendment with reasonable promptness
after the Board has approved the amendment.
 
21.           Withholding.  The Company shall be entitled to withhold from
amounts to be paid to the Executive hereunder any federal, state or local
withholding or other taxes or charges which it is from time to time required to
withhold; provided that the amount so withheld shall not exceed the minimum
amount required to be withheld by law.  In addition, if prior to the date of
payment of the Termination Payment hereunder, the Federal Insurance
Contributions Act (FICA) tax imposed under Sections 3101, 3121(a) and
3121(v)(2), where applicable, becomes due with respect to any payment or benefit
to be provided hereunder, the Company may provide for an immediate payment of
the amount needed to pay the Executive’s portion of such tax (plus an amount
equal to the taxes that will be due on such amount) and the Executive’s
Termination Payment shall be reduced accordingly.  The Company shall be entitled
to rely on an opinion of the National Tax Counsel if any question as to the
amount or requirement of any such withholding shall arise.
 
22.            Additional Section 409A Provisions.
 
(a)        If any payment amount or the value of any benefit under this
Agreement is required to be included in an Executive’s income prior to the date
such amount is actually paid or the benefit provided as a result of the failure
of this Agreement (or any other arrangement that is required to be aggregated
with this Agreement under Code Section 409A) to comply with Code Section 409A,
then the Executive shall receive a distribution, in a lump sum, within 90 days
after the date it is finally determined that the Agreement (or such other
arrangement that is required to be aggregated with this Agreement) fails to meet
the requirements of Section 409A of the Code; such distribution shall equal the
amount required to be included in the Executive’s income as a result of such
failure and shall reduce the amount of payments or benefits otherwise due
hereunder.
 
-19-

--------------------------------------------------------------------------------

(b)        The Company and the Executive intend the terms of this Agreement to
be in compliance with Section 409A of the Code.  To the maximum extent
permissible, any ambiguous terms of this Agreement shall be interpreted in a
manner which avoids a violation of Section 409A of the Code and, subject to
mutual written consent of the Executive and the Company, payments may be
deferred hereunder to comply with Code Section 409A requirements.
 
(c)        The Executive acknowledges that to avoid an additional tax on
payments that may be payable or benefits that may be provided under this
Agreement and that constitute deferred compensation that is not exempt from
Section 409A of the Code, the Executive must make a reasonable, good faith
effort to collect any payment or benefit to which the Executive believes the
Executive is entitled hereunder no later than 90 days after the latest date upon
which the payment could have been made or benefit provided under this Agreement,
and if not paid or provided, must take further enforcement measures within one
180 days after such latest date.
 
23.                 Certain Rules of Construction.  No party shall be considered
as being responsible for the drafting of this Agreement for the purpose of
applying any rule construing ambiguities against the drafter or otherwise.  No
draft of this Agreement shall be taken into account in construing this
Agreement.  Any provision of this Agreement which requires an agreement in
writing shall be deemed to require that the writing in question be signed by the
Executive and an authorized representative of the Company.  This Agreement
supersedes any prior Key Executive Employment and Severance Agreement between
the Executive and the Company.
 
24.                 Governing Law; Resolution of Disputes.  This Agreement and
the rights and obligations hereunder shall be governed by and construed in
accordance with the laws of the State of Wisconsin applicable to contracts made
therein between residents thereof.  Any dispute arising out of this Agreement
shall be determined by arbitration under the rules of the American Arbitration
Association then in effect.  The venue for the arbitration (and any legal action
to enforce the foregoing obligation to arbitrate) shall be Milwaukee, Wisconsin
or, if the Executive is not then residing or working in the Milwaukee, Wisconsin
metropolitan area, in the judicial district encompassing the city in which the
Executive resides; provided, that, if the Executive is not then residing in the
United States, the election of the Executive with respect to such venue shall be
either Milwaukee, Wisconsin or in the judicial district encompassing that city
in the United States among the thirty cities having the largest population (as
determined by the most recent United States Census data available at the
Termination Date) which is closest to the Executive’s residence.  For purposes
of any legal action to enforce the foregoing obligation to arbitrate, the
parties consent to personal jurisdiction in each trial court in the selected
venue having subject matter jurisdiction notwithstanding their residence or
situs, and each party irrevocably consents to service of process in the manner
provided hereunder for the giving of notices.
 
25.                Notice.  Notices given pursuant to this Agreement shall be in
writing and, except as otherwise provided by Subsection 14(d) hereof, shall be
deemed given when actually received by the Executive or actually received by the
Company’s Secretary or any officer of the Company other than the Executive.  If
mailed, such notices shall be mailed by United States registered or certified
mail, return receipt requested, addressee only, postage prepaid, if to the
Company, to MGIC Investment Corporation, Attention: Secretary (or President, if
the Executive is the Secretary), 250 East Kilbourn Avenue, Milwaukee, Wisconsin
53202, or if to the Executive, at the address set forth below the Executive’s
signature to this Agreement, or to such other address as the party to be
notified shall have theretofore given to the other party in writing.
 
26.                No Waiver.  No waiver by either party at any time of any
breach by the other party of, or compliance with, any condition or provision of
this Agreement to be performed by the other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same time or any prior or
subsequent time.
 
27.                 Headings.  The headings herein contained are for reference
only and shall not affect the meaning or interpretation of any provision of this
Agreement.
 
 
-20-

--------------------------------------------------------------------------------